Case 1:21-cv-20862-BB Document 85 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20862-BLOOM/Otazo-Reyes

 MILLENNIUM FUNDING, INC.,
 a Nevada corporation, HUNTER
 KILLER PRODUCTIONS, INC.,
 a Nevada corporation, and VOLTAGE
 HOLDINGS, LLC, a Nevada corporation,

         Plaintiffs,

 v.

 1701 MANAGEMENT LLC, a Puerto
 Rico limited liability company,
 CHARLES MUSZYNSKI, individually,
 and DOES 1-100,

       Defendants.
 ____________________________________/

                                 ORDER UPON SETTLEMENT

        THIS CAUSE is before the Court upon the Joint Notice of Settlement Between Plaintiffs

 and Defendants Waste Professionals LLC d/b/a Talismark and Michael Gamache and Stipulation

 to Vacate Plaintiffs’ Deadlines to Respond to Motions, ECF No. [82] (“Notice”), filed on July 29,

 2021. The Notice indicates that Plaintiffs and Defendants Waste Professionals LLC d/b/a

 Talismark and Michael Gamache have reached a settlement of the claims asserted in this case.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The parties are ordered to file the appropriate dismissal documentation within forty-

              five (45) days of this Order.

          2. The Motion to Dismiss First Amended Complaint (Doc. 24) by Defendant, Waste

              Professionals, LLC d/b/a Talismark, ECF No. [61], is DENIED AS MOOT.

          3. Defendant, Michael Gamache a/k/a Jamie Castro’s Motion to Dismiss First Amended
Case 1:21-cv-20862-BB Document 85 Entered on FLSD Docket 08/02/2021 Page 2 of 2

                                                   Case No. 21-cv-20862-BLOOM/Otazo-Reyes


              Complaint (Doc. 24), ECF No. [62], is DENIED AS MOOT.

          4. The deadlines for Plaintiffs to respond to the above Motions, ECF Nos. [61] & [62],

              are TERMINATED.

          5. This case shall proceed against all remaining Defendants.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 29, 2021.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                               2
